Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,463,860. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed method and system for detecting a resonant response and comparing waveform characteristics is an obvious variation of the claimed system and method as claimed in claims 1-24 of U.S. Patent No. 10,463,860.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 7, 9, 10, 15, 16, 17, 19, 20, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 2012/0271375).
Regarding claims 1 and 16, Wu et al disclose monitoring neural activity in a brain of a patient. See paragraphs [0027] and [0028].
A plurality of stimuli are applied to one or more electrodes 524 and 526 implanted in or near a target neural structure of the brain. Each of the plurality of stimuli are applied at a different location in the brain. See Figure 5. A resonant response from the target neural structure evoked by each of the plurality of stimuli at one or more of the electrodes is detected in or near the target neural structure of the brain. See paragraphs [0045] and [0068]. One or more waveform characteristics of each of the detected resonant responses comprises performing monitoring 470 in a manner comparable to monitoring 420 with the further step of characterizing the presence of the bioelectrical resonant response. See paragraph [0055]. 
Regarding claims 2 and 17, Wu et al determine a location of the target neural structure relative to the one or more electrodes based on the comparison where leads 520 are 
Regarding claims 4 and 19, Wu et al determine a location of the target neural structure by determining that one or more of the one or more electrodes is located within the target neural structure. Leads are placed such that electrodes 524, 526 directly contact or are otherwise proximate targeted tissue of a particular brain area. See paragraph [0077]. 
Regarding claims 5 and 20, Wu et al compare one or more waveform characteristics by comparing the presence of fine structure of each of the detected resonant responses. Fine structure is based on the presence of regular stimulation peaks, the regularity of which the bioelectrical resonance response was determined to be present 430 (e.g., the number of peaks detected in monitoring 470 may be compared to a threshold number). See paragraph [0055].   
Regarding claims 6 and 21, Wu et al select one or more stimulation electrodes implanted in the brain for therapeutic stimulation based on the determined location of the target neural structure. The electrodes deliver a subthreshold AC signal that corresponds to a desired spatial location of the target pattern. See paragraph [0878].  
Regarding claims 7 and 22, Wu et al apply therapeutic stimuli to two or more stimulation electrodes implanted in the brain, step 310 in Figure 3. To direct stimulation towards the target neural structure, the amplitudes and/or frequencies of the therapeutic stimuli are set based on the determined location. The lower end of the amplitude range is where a meaningful evoked response is unlikely and the higher end of the amplitude range is the limit of acceptable stimulation without undue unintended stimulation to tissue areas neighboring the target tissue. See paragraph [0044].

Regarding claim 10, leads 520A and 520B are moved to two or more of the different locations in the brain 514. See paragraph [0083].  
Regarding claim 15, a resonant response from the target neural structure evoked by each of the plurality of stimuli comprises detecting the resonant response at two or more of the electrodes 524 and 526. A plurality of stimuli are adapted based on a comparison of the evoked responses. See paragraph [0034]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 3, 8, 11, 14, 18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2012/0271375).
Regarding claims 3 and 18, Wu et al determine a location for electrodes 524 and 526 relative to the target neural structure. There lacks a teaching to determine a direction and/or a distance of the electrodes 524 and 526 to the target neural structure.  Wu et al teach leads 520A and 520B may be placed such that electrodes 524, 526 directly contact or are otherwise proximate targeted tissue of a particular brain area. See paragraph [0077]. One of ordinary skill in the art would have found it obvious to determine a direction and/or distance of the electrodes 524 and 526 to adjust electrode stimulation strength to not over or under stimulate tissue. The skilled artisan would have recognized direction and distance are factors for brain tissue stimulation because Wu et al teach intensity, geometric configuration of an electrode and current direction are factors in determining stimulation locations in the brain. See paragraph [0217].
Regarding claims 8 and 23, Wu et al teach brain tissue stimulation depends on where the tissue is located. See paragraph [0217]. One of ordinary skill in the art would have found it obvious to move electrodes 524 and 526 to an optimum stimulation location based on the determined location of the target neural structure to achieve optimum results.  
Regarding claims 11 and 24, Wu et al detect a resonant response from the target neural structure evoked by each of the plurality of stimuli. 

Regarding claim 14, Wu et al teach brain signals may have an average amplitude value and timing of signal features are used to indicate a bioelectrical resonance response. See paragraph [0071]. 
Concurrent sensing of a bioelectrical resonance response and a spatial activation indication of an fMRI display may be used to corroborate bioelectrical response results. See paragraph [0064]. 
 From these teaching is Wu et al one of ordinary skill in the art would have found it obvious to estimate a spatial spread of neuronal activation relative to the target neural structure. The spatial spread is a function of the average amplitude value and the skilled artisan would have found it desirable to compare the resonance response due to spatial distancing of the electrodes 524 and 526 for the response to the stimuli.  
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2012/0271375) in view of Parker et al (US 2014/0236257).

Parker et al teach a slow response can be brought on and measured during normal use of a neural stimulation device or under general anaesthesia, by adjusting the stimulus level until the slow response characteristic emerges in the measured neural response, indicating that the comfort threshold has been reached. See paragraph [0089].
One of ordinary skill in the art would have found it obvious to combine the general anaesthesia teaching of Parker et al with the device of Wu et al because the device of Wu et a is in the same neural stimulation art as the device of Parker et al. and it would have been desirable to use a general anaesthetic with the device of Wu et al to reach a similar comfort threshold.   
Allowable Subject Matter
Claims 12 and 25 are rejected, but would be allowable subject to filing an acceptable Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
4/5/2021